MAYFIELD, J.
(dissenting). — It is here decided that a county can maintain an action against a probate judge for a failure to collect the full amount of taxes for recording a mortgage provided for by subdivision 7 of section 2082 of the Code. I do not believe this is now the law, or that it ought to be the law, and I cannot concur.
This is not an action to recover taxes. It is an action to recover damages from an officer for failure to collect taxes. The cause of action is in tort. The form of action is ex contractu; but the cause of action is ex delicto.
*148This mortgage tax is not levied by tbe county nor by tbe probate judge; it is levied by the state; but tbe law requires tbe probate judge to- collect and distribute it, a part to tbe state and a part to tbe county. It is tbe state that enjoins tbe duty of collecting, and not tbe county. Tbe county bas no right, duties, or liabilities, as to tbe collecting of tbis tax. It is levied and collected as a state tax and not as a county tax. It is true that after it is collected a part of it is disbursed to tbe counties in wbicb tbe property mortgaged is situated. Until tbe tax is collected, tbe county bas no interest, rights, duties, or liabilities. It cannot compel tbe collection of tbe tax, because tbe collection is tbe inception of tbe county’s rights in tbe premises. To bold otherwise would be like bolding that a child may sue its parent for failing to collect, or to make money, on the ground that if tbe parent bad collected or made tbe money tbe child would be given a part of it.
Tbe probate judge, in ascertining tbe amount of tbe mortgage tax, and collecting it, is acting wholly and exclusively for tbe-state and not for tbe county. In tbis matter be owes no duty to tbe county. After be collects tbe money, be does owe a duty to the county of paying into its treasury one-third of the tax; but that duty does not and cannot arise until tbe money is actually collected.
Tbe only breach of duty alleged or attempted to' be alleged, in any count of tbe complaint, is in tbe failure to collect tbe tax. Tbe duty owing for tbis is, by law, exclusively to tbe state; there is, and can be, no' duty owing tbe county, as to ascertaining tbe correct amount and collecting it. His official bond does not make tbe probate judge or bis sureties liable for anything, for wbicb tbe judge would not be liable without a bond. As was said in Irion, et al. v. Lewis, 56 Ala. 195, it was not *149the intention of the Legislature to increase the officer’s liability to civil suits in requiring official bonds, nor does the bond make that actionable which would not be actionable, but for the bond. The sole effect of the bond is to make the sureties liable for certain wrongful acts or derelictions of the officer. The bond never adds to or increases the liability of the officer, but only makes the sureties civilly liable for some of his wrongful acts.
Suppose there was no official bond in this case would any one ever suspect, much less decide, that the county could sue the probate judge in tort for failure to discharge his public duty of correctly ascertaining the amount of the mortgage tax and of collecting it in full? If the county cannot maintain such an action of tort against the probate judge, then it cannot maintain an action on his official bond, when the only breach attempted to be alleged is the salf-same tort.
The mere fact that the action is ex contractu does not change the result. The real and only cause of action is the alleged tort of failing to collect the money. The officer is certainly under no contract with the county to so collect such taxes; neither does he owe the county any such duty.
If the mere fact that the county would have received a part of the tax had it been collected gives it a right of action, then every person in the state or the county who would have received a part of it could, for the same reason, maintain a like suit. The damages in such a case are too remote to- be recoverable.
The controlling factor in the case is entirely overlooked by the court; and that is that the very inception of the county’s rights is the collection; that until the money is actualy collected by the probate judge the county has no right or color of right — that it is the actual collection which confers the right. How can the county *150have a remedy until it has a right? The law is that where there is a right there is a remedy. The effect of this decision is to hold that, where there may be or' might have been a right, there is now a remedy. This is a dangerous precedent, and ought not to be set or followed.